Order entered March 28, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00990-CV

                                JEANNIE MCKELVY, Appellant

                                                  V.

         COLUMBIA MEDICAL CENTER OF MCKINNEY, SUBSIDIARY, L.P.
               D/B/A MCKINNEY MEDICAL CENTER, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-04187-2011

                                             ORDER
       We GRANT appellant’s March 26, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file her reply brief on or before April 1, 2014.


                                                        /s/    ADA BROWN
                                                               JUSTICE